Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-7-2006

USA v. Banks
Precedential or Non-Precedential: Precedential

Docket No. 05-1715




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Banks" (2006). 2006 Decisions. Paper 669.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/669


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
             UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                  June 28, 2006


                                             No. 05-1715

                                    United States of America
                                               vs.
                                  Frederick H. Banks, Appellant
            (Western District of Pennsylvania (Pittsburgh) Criminal No. 03-cr-00245)




PRESENT: Rendell, Van Antwerpen and Weis, Circuit Judges.

             1. Letter by Appellant dated 6/21/06 Construed as a Motion to Amend Opinion.

             2. Motion by Appellee to Amend Opinion.




                                                              Chiquita Dyer,   267-299-4919
                                                              Case Manager
                                               ORDER
The foregoing motion by appellant to amend opinion is denied. The motion by the United States to
amend is granted and the precedential opinion is amended as follows:

Page 19: “procedures set forth in 18 U.S.C. § 853" is amended to read, “procedures set forth in 21
U.S.C. § 853"; and “United States v. Casey, 444 F.3d 1071, 1077 (9th Cir. 2006) (citing 18 U.S.C. §
853)” is amended to read, “United States v. Casey, 444 F.3d 1071, 1077 (9th Cir. 2006) (citing 21
U.S.C. § 853)”

Page 19, footnote 12: “remedial purposes of 18 U.S.C. § 853" is amended to read, “remedial purposes
of 21 U.S.C. § 853"; and “we observe that 18 U.S.C. § 853(o)” is amended to read, “we observe that 21
U.S.C. § 853(o)”

Page 21: “are appropriate under 18 U.S.C. § 853" is amended to read, “are appropriate under 21 U.S.C.
§ 853"
                      By the Court,


                      /s/ Franklin S. Van Antwerpen
                      Circuit Judge
Dated: July 7, 2006